Order entered January 28, 2020




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-01185-CV

                                 PAMELA NESBIT, Appellant

                                             V.

            WELLS FARGO BANK, N.A., AS TRUSTEES, ET AL, Appellees

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-02580-D

                                          ORDER
       Before the Court is appellant’s January 26, 2020 motion to extend time to file her

jurisdictional letter brief. We GRANT the motion and ORDER the letter brief be filed no later

than February 3, 2020.

       Appellees’ motion to dismiss remains pending.

                                                    /s/   KEN MOLBERG
                                                          JUSTICE